Citation Nr: 1126506	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Seattle, Washington, which confirmed the prior denials of service connection for the claimed bilateral knee disorders based on a finding that new and material evidence sufficient to reopen the claims had not been received.  The Veteran's claims were subsequently transferred to the St. Petersburg, Florida, RO.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these matters.  In April 2008, the Board found that previous denials of service connection were not the product of clear and unmistakable error.  The Board also found that new and material evidence had been received sufficient to reopen the previously denied claims, remanded the appellant's claims for additional development, specifically to obtain an opinion concerning the etiology of the Veteran's bilateral knee disorders.  The VA examination was performed in December 2009, and in April 2010, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claims.  The claims folder has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's right knee degenerative joint disease was the result of active military service.

2.  The Veteran's left knee degenerative joint disease has been medically-attributed to a right knee disorder that was the result of active military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the evidence of record establishes that his right knee degenerative joint disease was caused by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The most probative evidence of record establishes that the Veteran's left knee degenerative joint disease was caused by his right knee degenerative joint disease, which was in turn, a result of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
 
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In addition, service connection may be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

III.  Analysis

The Veteran contends that he sustained a right knee injury during active duty service when he was forced to "duck walk," resulting in his right knee "popping out."  See appellant's brief, June 2011.  He further asserts that his current left knee disorder, which began following service, is secondary to the right knee disorder.  Id.

Review of the Veteran's service treatment reports reveals that, in approximately April 1966, during active duty service, the Veteran fell and injured his right knee.  Treatment reports beginning in October 1966 show that he was seen with complaints of a right knee injury six months earlier with intermittent pain and swelling ever since.  In May 1967, he was placed on profile with a diagnosis of recurrent swelling of right knee with exercise, and was directed to follow up in November 1967.  Subsequent treatment reports show that he sought treatment for the right knee at least six more times during service, being seen at least twice for orthopedic evaluations, where he was found to have chondromalacia of the right patella with a small mass or bump.  Although x-rays were generally found to be normal, the Veteran continued to complain about chronic right knee pain and swelling.  His April 1969 separation examination, however, failed to note any abnormal findings for the right knee.  

Although the Veteran reports that, following service, he continued to experience right knee symptomatology, and, during his hearing before the Board, testified that he first sought treatment in 1970 or 1971, the first post-service treatment reports of record are dated in 2003 (the Veteran reported that the private treatment reports from the early 1970's are no longer available).  During an October 2003 orthopedic evaluation at the Bay Pines VA Medical Center ("VAMC"), it was noted that the Veteran was being seen again with complaints of bilateral knee pain, much greater on the right than on the left, which he said stemmed from in-service injuries in the 1960's.  X-rays of the right knee were again noted to be negative, except for slight medial compartment narrowing; the same findings were noted for the left knee.  It was further noted that there was some spurring of the patella tendon attachment to the patella, with remnants of Osgood-Schlatter's disease bilaterally.  The diagnosis was early osteoarthritis medial compartment of both knees, relatively asymptomatic.  Although an earlier June 2003 treatment record reveals that the Veteran was seen with reports of severe pain between the shoulder blades after he sustained a fall, there is no evidence that he reported having injured his knees at that time.  His primary complaint was back pain, and he also mentioned having right knee pain since suffering a trauma in 1965 and 1968 during service.  At that time, it was reported that a February 2003 x-ray revealed abnormal findings.  

Subsequent VAMC treatment records reveal that the Veteran continued receiving treatment for complaints of bilateral knee pain.  In April 2005, an orthopedic consultation revealed that a prior MRI suggested degenerative tears of the right medial meniscus.  The physician recommended an arthroscopic cleanout of the knee, followed by a series of Synvisc(r) injections.  In June 2005, the Veteran underwent a right knee arthroscopic meniscectomy.  

Although there are no VAMC or private treatment reports of record after 2006, it is presumed, based on the evidence of record (including the VA examiner's report), that the Veteran continued to experience and/or receive treatment for his right knee.

In December 2009, he was afforded a VA joint examination pursuant to his service connection claim.  At that time, he again reported that he had sustained a right knee injury during active duty service.  The examiner noted that a review of his claims folder indeed revealed that he had been diagnosed with chondromalacia with recurrent swellings in the 1960's during service.  A physical evaluation revealed severe osteoarthritis of the right knee with antalgic gait, and x-rays revealed osteoarthritis of both knees.  The radiologist reported that, although the Veteran had a traumatic meniscal tear as evidence of an old trauma, he was now at a stage for a right knee replacement because the cartilage was completely worn out.  While the Veteran reported that he had not worked since 2005, he said this was due to his post-service back injury and not his knees.  The VA examiner diagnosed him with degenerative joint disease of the knees, bilaterally, and added that he also had a failed left total knee replacement, which contributed to his physical limitations.  He opined that the condition was most likely caused by, or a result of, service, noting that his service treatment records indeed documented chronic right knee problems throughout service, which continued to the present time.  The examiner further opined that the Veteran's left knee degenerative joint disease was more likely than not secondary to his right knee disorder, and explained that the right knee condition resulted in a limp whereby the Veteran favored the left knee, resulting in an accelerated degeneration of the left knee.  

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in each case must be determined by the quality of the evidence, and not necessarily by their quantity or source.

In addition, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must also make judgments as to the credibility of lay testimony, as well as of various medical opinions.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this regard, having reviewed the complete record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's current right knee degenerative joint disease is the result of active military service.  As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  Here, after a thorough review of the claims folder, a comprehensive medical examination, a review of diagnostic test results and an interview with the Veteran, in which he discussed his history of right knee symptomatology in service, a qualified VA examiner concluded that it was at least as likely as not that his current right knee disorder was the direct result of service.  In this regard, the examiner explained that a review of the Veteran's service treatment records clearly indicated that he had been seen multiple times for right knee pain and swelling following reports of a right knee injury, and had been diagnosed with chondromalacia with recurrent swellings.  However, he neither reported, nor was found to have a chronic right knee disorder at the time of his 1969 service separation examination.  Nevertheless, the Board does not find that the Veteran's claim of inservice incurrence and chronicity is necessarily negated by a single finding of no disability on the day of the separation examination, especially in view of the multiple instances of inservice treatment, reported medical treatment in the early 1970s and the reported continuing history of right knee symptoms

The Court has held that that a veteran, as a lay person, is competent to report that which he experiences with his senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran is clearly competent to describe having experienced chronic right knee pain and swelling during service.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds the Veteran's statements to be credible and resolves reasonable doubt in the Veteran's favor.  Accordingly, direct service connection is granted for right knee degenerative joint disease.

In addition, the Board concludes that the probative medical evidence of record support's the Veteran's claim that his current left knee disorder resulted from the right knee disability that was incurred in service.  In this regard, the Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the Board find's the most probative evidence as to the etiology of the Veteran's left knee disorder to be that of the VA examiner, whose opinion was based not only on his knowledge and experience as a medical practitioner, but also on a comprehensive examination of the Veteran, as well as a review of his post-service VAMC treatment reports, which revealed evidence of treatment for a left knee disorder, as well as the Veteran's personal statements, which were found by the VA examiner to be credible.  The examiner found that the right knee limp produced an accelerated degeneration in the left knee.  While the examiner's wording of his opinion may suggest that the left knee degenerative joint disease would have developed nevertheless, there is no indication of the extent of contribution by the right knee degenerative joint disease.  As the Veteran here filed his claim in 2005, prior to the effective date of 38 C.F.R. § 3.310(b) which requires establishment of a baseline level of severity before the secondary aggravation, this revision to the regulation is not applicable in this case.  The Board finds no basis to conclude that the left knee degenerative joint disease is not, in its entirety, the result of the now-service-connected right knee degenerative joint disease.  Secondary service connection is granted.



ORDER

Entitlement to direct service connection for right knee degenerative joint disease is granted.

Entitlement to secondary service connection for left knee degenerative joint disease is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


